REASONS FOR ALLOWANCE
The Reasons for Allowance are the same as submitted in the Non-Final Rejection mailed on 01/06/2021.
A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030233361 to Cady discloses resumption of user authentication and restoration of interrupted virtual sessions in a stateless network. When a user initiates a session by sending a message to a Web server, the Web server allocates a small amount of its memory identifying the user and creates a "cookie" specifying the location of the identified information in its memory. The Web server then sends the "cookie" back to the user as a hidden property or attribute along with the Web page responsive to the user's request. The "cookie" may be created when the Web server responds to a first request from a user, typically by sending the Website's homepage, or may be Shopping Cart." Subsequently, when the user sends a further request, the Web server will recognize the user by reading the "cookie" which is included with the request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625